HAIRE, Judge.
The only question raised on this review by certiorari of an Industrial Commission award denying a petition to reopen is whether the evidence requires a finding by the Commission that an alleged myocardial infarction was causally related to the petitioner’s prior industrial injury. We have reviewed the record and find that it does not require such a finding. The record fully supports the Commission’s denial of the petition to reopen.
The award is affirmed.
JACOBSON, C. J., Division 1, and EU-BANK, P. J., concur.